Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

3.	(Currently Amended) The method of claim 2, wherein: the risk-adaptive feature pack comprises at least one of an event data detector module, an event data collector module and a risk-adaptive security policy.

9.	(Currently Amended) The system of claim 8, wherein: the risk-adaptive feature pack comprises at least one of an event data detector module, an event data collector module and a risk-adaptive security policy.

15.	(Currently Amended) The non-transitory, computer-readable storage medium of claim 14, wherein: the risk-adaptive feature pack comprises at least one of an event data detector module, an event data collector module and a risk-adaptive security policy.
Allowable Subject Matter
Claims 1-4, 7-10, 13-16, 19 and 20 are allowed.
The reasons for allowance previously stated are fully incorporated herein and are not duplicated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/               Primary Examiner, Art Unit 2435